Guerry, J.
The automobile alleged to have been the subject-matter of the theft was shown to have been taken from the owner’s shelter at night. The evidence showed that the car had been pushed out by three men. This fact was dedueible from the description of the tracks of three men who had apparently been pushing the ear. Two days before that time the defendant had ridden by the owner’s house and had looked at his garage. Such evidence alone, exclusive of the testimony of the accomplice, utterly failed to connect the defendant with the crime or to lead to any inference *558of his guilt. The court erred in overruling the motion for new trial.

Judgment reversed.

Broyles, G. J., and MacIntyre, concur.